Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
11th day of December, 2014, by and between ARGAN, INC., a Delaware corporation
(the “Company”); and (ii) CYNTHIA FLANDERS (the “Executive”).

RECITALS:

R-1. The Company wishes to employ the Executive as its Senior Vice President and
Chief Financial Officer and the Executive wishes to accept such employment and
to perform such services for the Company; and

R-2. The parties wish to enter into this Agreement to set forth the terms of the
Executive’s employment by the Company, as set forth hereinafter.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment, subject to the terms and
conditions set forth in this Agreement. This Agreement supersedes and replaces
any previous oral or written agreement concerning the Executive’s employment by
the Company or the Affiliates.

2. Duties of the Executive. During the “Term” (as defined below) of employment
of the Executive, the Executive shall serve as the Senior Vice President and
Chief Financial Officer of the Company, and shall faithfully and diligently
perform all services as may be assigned to her by the Board of Directors of the
Company (the “Company Board”), and shall exercise such power and authority as
may from time to time be delegated to her by the Company Board. The Executive
shall perform all services to be rendered by her hereunder to the best of her
ability, and use her best efforts to promote the interests of the Company and
its subsidiaries and affiliates.

3. Term of Employment. Employment of the Executive pursuant to the terms and
provisions of this Agreement shall commence on January 2, 2015 and shall
continue until December 31, 2015 (the “Initial Term”), unless earlier terminated
as provided in this Agreement. At the end of the Initial Term, the Executive’s
employment hereunder shall automatically renew for successive one year terms
(each, a “Renewal Term”), subject to earlier termination as provided in this
Agreement, unless the Company or the Executive delivers written notice to the
other at least sixty (60) days prior to the expiration date of the Initial Term
or any Renewal Term, as the case may be, of its or her election not to renew the
term of employment. The period during which the Executive shall be employed by
the Company pursuant to the terms and provisions of this Agreement is sometimes
referred to herein as the “Term.”



--------------------------------------------------------------------------------

4. Compensation.

4.1 Salary. The Company shall pay the Executive compensation at the annual rate
of $225,000 (the “Salary”) during the Initial Term, which may be adjusted from
time to time in such amounts as the Company may, in its reasonable discretion,
deem to be appropriate, payable in installments consistent with the Company’s
normal payroll schedule, subject to applicable withholding and other taxes.

4.2 Bonus. In addition to the Salary set forth in Section 4.1, for each fiscal
year of the Company occurring within, or partially within, the Term, the
Executive shall be eligible to receive an annual bonus in the sole discretion of
the Company Board, subject to satisfaction of such reasonable performance
criteria as shall be established for the Executive with respect to such year.

5. Benefit Plans. The Executive shall be eligible to participate in all health,
retirement and insurance benefit plans applicable to executive employees of the
Company, and such other plans as may from time to time be made available or
applicable to the Company, in accordance with the provisions of such plans and
consistent with the policies of the Company.

6. Vacation. The Executive shall be entitled to annual paid vacation in
accordance with the Company policy that may be applicable to executive employees
from time to time.

7. Expenses. The Company shall reimburse the Executive, consistent with the
Company’s expense reimbursement policies and procedures and subject to receipt
of appropriate documentation, for all reasonable and necessary out-of-pocket
travel, business entertainment, and other business expenses incurred or expended
by the Executive incident to the performance of her duties hereunder.

8. Stock Plans and Options. During the Term, the Executive shall be eligible to
participate in any stock option, incentive and similar plans established by the
Company from time to time and at any time and the Company shall grant to the
Executive or cause to be granted to her stock options and other benefits similar
to the options and benefits granted to other senior executives subject in all
cases to the satisfaction by the Executive of the terms and conditions of such
plans and to the reasonable exercise by the Company Board of any discretion
granted to it thereunder.

9. Termination of Employment.

9.1 For Cause. The Company may terminate the Executive’s employment at any time
for “Cause” (as defined below). For the purposes of this Agreement, “Cause”
shall mean (i) habitual drunkenness or any substance abuse which adversely
affects the Executive’s performance of her job responsibilities; (ii) any
illegal use of drugs; (iii) commission of a felony (including, without
limitation, any violation of the Foreign Corrupt Practices Act); (iv) dishonesty
materially relating to the Executive’s

 

2



--------------------------------------------------------------------------------

employment; (v) any misconduct by the Executive which would cause the Company or
any of its subsidiaries or affiliates to violate any state or federal law
relating to sexual harassment or age, sex or other prohibited discrimination, or
any intentional violation of any written policy of the Company adopted with
respect to any such law; (vi) any other conduct in the performance of the
Executive’s employment which the Executive knows or should know (either as a
result of a prior warning by the Company, custom within the industry or the
flagrant nature of the conduct) violates applicable law or causes the Company or
any of its subsidiaries or affiliates to violate applicable law in any material
respect; (vii) failure to follow the lawful written instructions of the Company
Board, if such failure continues uncured for a period of ten (10) days after
receipt by the Executive of written notice from the Company stating that
continuation of such failure would constitute grounds for termination for Cause;
(viii) any violation of the confidentiality or non-solicitation provisions
hereof; or (ix) any other material violation of this Agreement.

9.2 Upon Death or Disability. The employment of the Executive shall
automatically terminate upon the death of the Executive and may be terminated by
the Company upon the “Disability” (as defined below) of the Executive. For
purposes of this Section 9.2, the Executive shall be deemed “Disabled” (and
termination of her employment shall be deemed to be due to such “Disability”) if
an independent medical doctor (selected by the Company’s applicable health or
disability insurer) certifies that the Executive, for a cumulative period of
more than 180 days during any 365-day period, has been disabled in a manner
which seriously interferes with her ability to perform the essential functions
of her job even with a reasonable accommodation to the extent required by law.
Any refusal by the Executive to submit to a medical examination for the purpose
of certifying Disability shall be deemed conclusively to constitute evidence of
the Executive’s Disability.

9.3 For Convenience of the Company. Notwithstanding any other provisions of this
Agreement, the Company shall have the right, upon sixty (60) days written notice
to the Executive, to terminate the Executive’s employment at the “Company’s
Convenience” (i.e., for reasons other than Cause, resignation for reasons other
than “Good Reason” [as defined below], death or Disability). For purposes
hereof, resignation by the Executive for Good Reason also shall be deemed to
constitute termination by the Company at the Company’s Convenience.

9.4 Resignation; Good Reason.

(a) The Executive shall have the right to resign at any time upon sixty
(60) days’ written notice to the Company.

(b) For the purposes of this Agreement, resignation by the Executive as a result
of the following shall be deemed to constitute resignation for “Good Reason,”
provided that and on condition that the Executive has not consented to the
action constituting Good Reason and such resignation occurs within 15 days
following the occurrence of such action (or, in the case of clause (ii) below,
following the expiration of the 45-day cure period), and that the Executive is
not Disabled (or

 

3



--------------------------------------------------------------------------------

incapacitated in a manner which would, with the passage of time and appropriate
doctor’s certification, constitute Disability) at the time of resignation: (i) a
material adverse change made by the Company to the Executive’s duties,
responsibilities and/or working conditions such that such duties,
responsibilities and/or working conditions are inappropriate and not customary
for a chief financial officer of a similarly situated company, or (ii) a
material breach by the Company of this Agreement, which breach continues uncured
for a period of 45 days after receipt by the Company of written notice thereof
from the Executive specifying the breach.

10. Effect of Termination on Compensation.

10.1 Termination for Cause; Resignation. In the event (i) the Executive’s
employment with the Company is terminated by the Company for Cause, or (ii) the
Executive resigns (for reasons other than Good Reason), the Company shall have
no further liability to the Executive hereunder, whether for Salary, benefits,
or otherwise, other than for Salary and benefits accrued, reimbursement of
expenses properly incurred, payment for all accrued vacation calculated in
accordance with the Company’s standard payroll practices, in each case through
the date of termination or resignation, and any other benefits required by
applicable law (e.g., COBRA) for which the Executive may be eligible.

10.2 Death or Disability. In the event the Executive’s employment with the
Company terminates as a result of the death of the Executive or is terminated by
the Company as a result of the Disability of the Executive, the Executive or, in
the event of her death, her surviving spouse (or her estate, if there is no
surviving spouse), shall be entitled to receive her Salary and benefits accrued,
reimbursement of expenses properly incurred, and payment for all accrued
vacation calculated in accordance with the Company’s standard payroll practices,
in each case through the date of termination, as well as applicable health,
disability or death benefits, if any, offered by the Company at the time
consistent with the policies of the Company and subject to the eligibility
requirements of such benefits.

10.3. The Company’s Convenience or Good Reason.

(a) In the event the Executive’s employment with the Company is terminated by
the Company at the Company’s Convenience or by the Executive for Good Reason,
then the Executive shall be entitled to (i) continue to receive her Salary for
the duration of the Term, and (ii) continue to participate in the Company’s
health and benefit plans and programs described in Section 5 other than the
Company’s 401(k) plan(s) and any other qualified retirement plan(s) (but
specifically excluding the vacation benefit described in Section 6) for the
duration of the Term, or, in the case of the Company’s health plan(s), until the
Executive becomes eligible for health insurance from another source other than
Medicare (e.g., another employer’s health insurance program), if earlier;
provided that such continued participation during such period does not cause a
plan, program or practice to cease to be qualified under any applicable law or
regulation and is permitted by the plan or program, and that continuation under
any such plan,

 

4



--------------------------------------------------------------------------------

program or practice shall be limited to benefits customarily provided by the
Company to its senior executives during the period of such continuation, and
provided further that any such plan or program shall be subject to modifications
applicable to executive-level employees generally. The compensation, allowances
and benefits described in the foregoing provisions of this Section 10.3(a)
(“Severance Benefits”) shall continue to be paid or provided at the times and in
the manner consistent with the standard payroll practices of the Company for its
active executive-level employees. In addition, the Executive shall be entitled
to receive her salary and benefits accrued, reimbursement of expenses properly
incurred and payment for all accrued vacation calculated in accordance with the
Company’s standard payroll practices, in each case through the date of
termination. Except as provided in this Section, no other compensation or
benefits hereunder shall be payable during the balance of the Term.

(b) As a condition to receiving the Severance Benefits described in clause
(a) above, the Executive shall be required to execute and deliver to the
Company, and not to have revoked, the written confirmation described in
Section 11 and a general release of all claims the Executive may have against
the Company and its subsidiaries and affiliates, and their respective officers,
directors, shareholders, managers, members and agents, in each case in such form
as may be reasonably requested by the Company, including without limitation all
claims for wrongful termination, for employment discrimination under Title VII
of the Civil Rights Act of 1964, as amended, and claims under the Americans with
Disabilities Act of 1990, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Civil Rights Act of 1866, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1991, the Executive Retirement Income Security Act of 1974, and
any equivalent state, local and municipal laws, rules and regulations).
Notwithstanding the foregoing, the Executive shall not be required to release
any claims (i) for unpaid compensation or other benefits remaining unpaid by the
Company at the time of termination, but may be required to agree upon and
acknowledge the amount, if any, thereof remaining unpaid if such amount is
calculable at the time, and (ii) which the Executive may have in connection with
any unexercised options to purchase common stock of the Company granted to the
Executive under and pursuant to any stock option plan maintained by the Company
from time to time hereinafter.

(c) Upon the occurrence of any material breach of this Agreement after the
effective date of employment termination (it being understood that, without
limitation, any breach of Sections 11, 12 or 13 of this Agreement shall be
deemed material), the Company shall have no further liability to pay Severance
Benefits hereunder and may, in addition to exercising any other remedies it may
have hereunder or under law, immediately discontinue payment of remaining unpaid
Severance Benefits.

10.4 Adjustments to Comply with American Jobs Creation Act. In the event any of
the severance payment provisions of this Section should prove to be inconsistent
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, or the regulations thereunder, the Company and the Executive shall
endeavor to amend those severance payment provisions in order to eliminate any

 

5



--------------------------------------------------------------------------------

inconsistency with Section 409A while ensuring, to the greatest extent possible,
that the Executive will continue to be entitled to the benefits provided under
this Agreement without increase in the economic cost to either party.

11. Confidentiality. The Executive recognizes and acknowledges that certain
information possessed by the Company, and its subsidiaries and affiliates,
constitutes valuable, special, and unique proprietary information and trade
secrets. Accordingly, the Executive shall not, during the Term of her employment
with the Company, or at any time thereafter, divulge, use, furnish, disclose or
make available to any person, whether or not a competitor of the Company or any
of its subsidiaries or affiliates, any confidential or proprietary information
concerning the assets, business, or affairs of the Company or any of its
subsidiaries or affiliates, or of its or their suppliers, customers, licensees
or licensors, including, without limitation, any information regarding trade
secrets and information (whether or not constituting trade secrets) concerning
sources of supply, costs, pricing practices, financial data, business plans,
employee information, manufacturing processes, product designs, production
applications and technical processes (hereinafter called “Confidential
Information”), except as may be required by law or as may be required in the
ordinary course of performing her duties hereunder. The foregoing shall not be
applicable to any information which now is or hereafter shall be in the public
domain other than through the fault of the Executive. Upon the expiration or
termination of the Executive’s employment, for any reason, whether voluntary or
involuntary and whether by the Company or the Executive, or at any time the
Company may request, the Executive shall (a) surrender to the Company all
documents and data of any kind (including data in machine-readable form) or any
reproductions (in whole or in part) of any items relating to the Confidential
Information, as well as information stored in an electronic or digital format,
containing or embodying Confidential Information, including without limitation
internal and external business forms, manuals, notes, customer lists, and
computer files and programs (including information stored in any electronic or
digital format), and shall not make or retain any copy or extract of any of the
foregoing, and (b) will confirm in writing that (i) no Confidential Information
exists on any computers, computer storage devices or other electronic media that
were at any time within the Executive’s control (other than those which remain
at, or have been returned to, the Company), and (ii) she has not disclosed any
Confidential Information to others outside of the Company or any of its
subsidiaries or affiliates in violation of this Section. The Company shall have
the right at any time at its option to replace the hard drive in the Executive’s
laptop or other computer, if any, supplied by the Company with another
equivalent hard drive. As used in this Agreement, “affiliate” means, with
respect to the Company or any other entity, any person or entity controlling,
controlled by or under common control with, the Company or such other entity,
and “control” for such purpose means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities or voting
interests, by contract or otherwise.

 

6



--------------------------------------------------------------------------------

12. Rights in the Company’s Property; Inventions.

12.1 Company Property. The Executive hereby recognizes the Company’s proprietary
rights in the tangible and intangible property of the Company and acknowledges
that notwithstanding the relationship of employment, the Executive will not
obtain or acquire, and has not obtained or acquired, through such employment any
personal property rights in any of the property of the Company or any of its
subsidiaries or affiliates, including without limitation any writing,
communications, manuals, documents, instruments, contracts, agreements, files,
literature, data, technical information, secrets, formulas, products, methods,
mailing lists, business models, business plans, procedures, processes, devices,
apparatuses, trademarks, trade names, trade styles, service marks, logos,
copyrights, patents, or other matters which are the property of any of the
Company.

12.2 Inventions. The Executive agrees that during the Term of her employment
with the Company and for a period of three (3) months thereafter, any and all
discoveries, inventions, improvements and innovations (including all data and
records pertaining thereto) (“Inventions”), whether or not patentable,
copyrightable or reduced to writing, which the Executive may have conceived or
made, or may conceive or make, either alone or in conjunction with others and
whether or not during working hours or by the use of the facilities of the
Company or any of its subsidiaries or affiliates, which are related or in any
way connected with the business of the Company or any of its subsidiaries or
affiliates are and shall be the sole and exclusive property of the Company, or
such affiliate or subsidiary thereof, as the case may be. The Executive shall
promptly disclose all such Inventions to the Company, shall execute at the
request of the Company any assignments or other documents the Company may deem
necessary to protect or perfect its or any of its affiliates’ or subsidiaries’
rights therein, and shall assist the Company, at the Company’s expense, in
obtaining, defending and enforcing the Company’s, or any of its subsidiaries’ or
affiliates’, rights therein. The Executive hereby appoints the Company as her
attorney-in-fact to execute on her behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its, or any of its
affiliates’ or subsidiaries’, rights to any Inventions.

13. Non-Solicitation Covenant. At all times during the Term and for a period of
two (2) years after the Term (the “Restrictive Period”), the Executive shall
not, directly or indirectly, for herself or for any other person or entity:
(a) solicit for employment, employ or attempt to employ or enter into any
contractual arrangement with any employee or former employee (which, for
purposes of this Section 13.2 shall mean anyone employed during the 24 month
period ending on the date of termination of the Executive’s employment with the
Company) of the Company, or any of its affiliates or subsidiaries; and/or
(b) call on or solicit any of the actual or targeted prospective customers or
clients, or any actual distributors or suppliers, of the Company, or any of its
affiliates or subsidiaries, on behalf of herself or on behalf of any person or
entity in connection with any business that competes with the business of the
Company or any of its affiliates or subsidiaries, nor shall the Executive make
known the names or addresses or other contact information of such actual or
prospective customers or clients, or any

 

7



--------------------------------------------------------------------------------

such actual distributors or suppliers, or any information relating in any manner
to the Company’s, or any of its affiliates’ or subsidiaries’, trade or business
relationships with such actual or prospective customers or clients, or any such
actual distributors or suppliers, other than in connection with the performance
by the Executive of her duties under this Agreement.

14. Enforcement; Modification.

14.1 Acknowledgement; Injunction. The Executive acknowledges and confirms that
the restrictive covenants contained in Sections 11, 12 and 13 hereof (including
without limitation the length of the term of the provisions of Section 13) are
required by the Company as an inducement to enter into this Agreement, are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
that the restrictions contained in Sections 11, 12 and 13 hereof are intended to
be, and shall be, for the benefit of and shall be enforceable by the Company and
its successors and assigns. The Executive expressly agrees that upon any breach
or violation of the provisions of Sections 11, 12, or 13 hereof, the Company
shall be entitled, as a matter of right, in addition to any other rights or
remedies it may have, to: (a) temporary and/or permanent injunctive relief in
any court of competent jurisdiction; and (b) such damages as are provided at law
or in equity. The existence of any claim or cause of action against the Company
or any of its affiliates or subsidiaries, whether predicated upon this Agreement
or otherwise, shall not constitute a defense to the enforcement of any of the
restrictions contained in Sections 11, 12 or 13 hereof.

14.2 Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of Sections 11, 12 or 13 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 11, 12 or 13 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.

14.3 Extension of Time. If the Executive shall be in violation of any provision
of Sections 11, 12 or 13, then each time limitation set forth in Sections 11, 12
or 13 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If any of the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in
Sections 11, 12 and 13 shall be extended for a period of time equal to the
pendency of such proceeding including all appeals by either of the Sellers.

14.4 Survival. The provisions of Sections 11, 12 and 13, and of this Section 14,
shall survive the termination of this Agreement.

 

8



--------------------------------------------------------------------------------

15. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder to any corporation or other entity with or
into which the Company may hereafter merge or consolidate or to which the
Company may transfer all or substantially all of its assets, if in any such case
said corporation or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

16. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

17. Severability. The invalidity of any one or more of the provisions of this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the provisions of
this Agreement shall be declared invalid, this Agreement shall be construed as
if such invalid provisions had not been inserted.

18. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

19. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained as a result of the other’s breach of any term or provision of
this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys’ fees of the other party.

20. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.

21. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

9



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same.

23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland, without
regard to principles of conflict of laws.

24. Jurisdiction and Venue. Each of the parties irrevocably and unconditionally:
(a) agrees that any suit, action or legal proceeding arising out of or relating
to this Agreement which is expressly permitted by the terms of this Agreement to
be brought in a court of law, shall be brought in the Circuit Court for
Montgomery County, Maryland, or in the United States District Court for the
District of Maryland; (b) consents to the jurisdiction of each such court in any
such suit, action or proceeding; (c) waives any objection which it or she may
have to the laying of venue of any such suit, action or proceeding in any of
such courts; and (d) agrees that service of any court papers may be effected on
such party by mail, as provided in this Agreement, or in such other manner as
may be provided under applicable laws or court rules in such courts.

25. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested, sent by overnight courier, or sent by
confirmed facsimile transmission addressed as set forth herein. Notices
personally delivered, sent by facsimile or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three days after deposit in the U.S.
mail. Notice shall be sent: (a) if to the Company, addressed to the Company at
One Church Street, Suite 201, Rockville, Maryland 20850, Attention: Rainer
Bosselmann; and (b) if to the Executive, to her address as reflected on the
payroll records of the Company, or to such other address as either party shall
request by notice to the other in accordance with this provision.

26. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and shall supersede
all prior agreements, understandings and arrangements, both oral and written,
between the Executive and the Company with respect to such subject matter. This
Agreement may not be modified in any way unless by a written instrument signed
by the Company and the Executive.

[Signatures on following page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

THE COMPANY: ARGAN, INC. By:  

/s/ Rainer Bosselmann

Name:   Rainer Bosselmann Title:   Chief Executive Officer

 

THE EXECUTIVE:

/s/ Cynthia Flanders

CYNTHIA FLANDERS

 

11